Case: 14-60718      Document: 00513145794         Page: 1    Date Filed: 08/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                     No. 14-60718
                                                                                     Fifth Circuit

                                                                                   FILED
                                   c/w No. 14-60719                           August 7, 2015
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATE OF AMERICA,

                                                 Plaintiff-Appellant

v.

S’ADE TYLER,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CR-10-1
                              USDC No. 3:13-CR-8-6

Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       S’ade Tyler challenges the sentences imposed upon her guilty plea
convictions of wire fraud and conspiracy to defraud the United States
Government. She argues that the district court erroneously determined the
amount of restitution in Case No. 3:13-CR-8-6 because the restitution amount
included intended, but not actual, loss amounts. She also argues that the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60718    Document: 00513145794   Page: 2   Date Filed: 08/07/2015


                                No. 14-60718
                              c/w No. 14-60719

district court erred by denying the Government’s motion for a downward
departure pursuant to U.S.S.G. § 5K1.1 without considering the nature or
extent of Tyler’s cooperation. Relying on the appellate waiver in the plea
agreement, the Government seeks dismissal of the appeal or, alternatively,
summary affirmance.
     We review the validity of an appeal waiver de novo. United States v.
Baymon, 312 F.3d 725, 727 (5th Cir. 2002). The waiver provision broadly
waived Tyler’s right to appeal her sentence. She did not reserve any appeal
rights. The record of her rearraignment shows that the waiver was knowing
and voluntary, as Tyler knew she had the right to appeal and that she was
giving up that right in the plea agreement. See United States v. Portillo, 18
F.3d 290, 292 (5th Cir. 1994).   Because the plain language of the waiver
provision applies to Tyler’s challenge to her sentences, we will enforce the
waiver and DISMISS the appeal. See United States v. Bond, 414 F.3d 542, 544,
546 (5th Cir. 2005). The Government’s motion to dismiss is GRANTED, and
its alternative motion for summary affirmance is DENIED.




                                     2